       Case 2:18-cv-00972-RFB-PAL Document 30 Filed 03/05/19 Page 1 of 4



1    Nannina L. Angioni (SBN 11041)
     KAEDIAN LLP
2
     3960 Howard Hughes Parkway, Suite 500
3    Las Vegas, NV 89169
     Telephone: (702) 706-7571
4    Facsimile: (310) 893-3191
5    nangioni@kaedianllp.com

6    Attorneys for Defendant,
     ALL BRIGHT FAMILY DENTISTRY, LLC
7
8    Michael P. Balaban (SBN 9370)
     LAW OFFICES OF MICHAEL P. BALABAN
9    10726 Del Rudini Street
10   Las Vegas, NV 89141
     Telephone: (702) 586-2964
11   Facsimile: (702) 586-3023
     mbalaban@balaban-law.com
12
13   Attorney for Plaintiff,
     YVONNE NOSIK
14
                               UNITED STATES DISTRICT COURT
15
                               FOR THE DISTRICT OF NEVADA
16
17
                                               Case No.: 2:18-cv-00972-RFB-PAL
18    YVONNE NOSIK
19                               Plaintiff,    JOINT MOTION AND PROPOSED
20
                                               ORDER RE: CONTINUING DATE
      v.                                       SET FOR HEARING MOTION
21                                             FOR PROTECTIVE ORDER DUE
      ALL BRIGHT FAMILY DENTISTRY,             TO TRIAL CONFLICT
22
      LLC dba ALL BRIGHT DENTAL, a
23    Nevada Limited Liability Company
24                              Defendant.
                                               Action Filed: 5/27/2018
25
26
27
28
                                            1
           JOINT MOTION AND PROPOSED ORDER RE: CONTINUING DATE SET FOR HEARING
                   MOTION FOR PROTECTIVE ORDER DUE TO TRIAL CONFLICT
       Case 2:18-cv-00972-RFB-PAL Document 30 Filed 03/05/19 Page 2 of 4



1
2    TO THE HONORABLE COURT:
3          Plaintiff Yvonne A. Nosik (“Plaintiff”) and Defendant All Bright Family
4    Dentistry, LLC d/b/a All Bright Dental (“Defendant”) (hereafter Plaintiff and
5    Defendant are jointly referred to as the “Parties”), hereby jointly stipulate and
6    respectfully move this Court for an Order continuing the date currently set for hearing
7    Defendant’s Motion for Protective Order (ECF No. 22) from March 12, 2019 to March
8    15, 2019 due to the fact that Defendant’s counsel will be engaged in a jury trial in
9    another state on March 12, 2019. Good cause exists to grant the Parties’ request for the
10   following reasons:
11         1.     On February 27, 2019, the court scheduled a hearing on Defendant’s
12   Motion for Protective Order (ECF No. 22) for March 12, 2019. See, Notice Setting
13   Hearing on Motion (ECF No. 28).
14         2.     At the time this Notice issued, Defendant’s counsel expected to be
15   available and to have completed a jury trial in another matter in another state
16   (specifically, Lesnia Mojica vs. SymAction Communications, LLC, et al., pending
17   before the Los Angeles Superior Court, State of California, case number BC 619720
18   (the “California Jury Trial”)) before March 12, 2019.
19         3.     Unfortunately, the start date for the California Jury Trial ended up trailing
20   and not starting as originally scheduled due to the Court being engaged in another trial
21   at the same time.
22         4.     On March 4, 2019, Defendant’s counsel learned that the California Jury
23   Trial would start on March 6, 2019. The California Jury Trial is estimated to take one
24   week to complete, which would leave Defendant’s counsel engaged in jury trial on
25   March 12, 2019.
26         5.     The Parties are currently scheduled to appear before the Court on March
27   15, 2019 at 3:00 p.m. for a hearing on Defendant’s Motion to Dismiss the Complaint.
28
                                         2
        JOINT MOTION AND PROPOSED ORDER RE: CONTINUING DATE SET FOR HEARING
                MOTION FOR PROTECTIVE ORDER DUE TO TRIAL CONFLICT
       Case 2:18-cv-00972-RFB-PAL Document 30 Filed 03/05/19 Page 3 of 4



1    See, Minute Order in Chambers (ECF No. 21).
2          6.     Defendant’s counsel expects to have the California Jury Trial completed
3    by March 15, 2019.
4          7.     If the hearing on March 12, 2019 goes forward as planned, Defendant will
5    not have an attorney present to argue the Motion for Protective Order and will
6    consequently suffer prejudice.
7          8.     The Parties have met and conferred in good faith regarding the scheduling
8    of pending Motions in this matter and have agreed to jointly request that the hearing on
9    the Motion for Protective Order be continued to March 15, 2019 or as soon thereafter
10   as the Court permits to accommodate the pending jury trial conflict.
11         9.     Because an unavoidable jury trial conflict exists and the Parties have met
12   and conferred in good faith in an effort to reach an amicable scheduling resolution, and
13   because Defendant’s counsel cannot avoid the California Jury Trial conflict despite her
14   best efforts to do so, good cause exists to grant the Parties’ requested relief.
15         Therefore, the Parties stipulate and agree to continue the hearing on Defendant’s
16   Motion for Protective Order (ECF No. 22) from March 12, 2019 to March 15, 2019 at
17   1:00 p.m. or as soon thereafter as the Court permits.
18         So stipulated and agreed.
19    LAW OFFICES OF                         KAEDIAN LLP
20
      MICHAEL P. BALABAN

21    /s/ Michael P. Balaban                 /s/ Nannina L. Angioni
      Michael P. Balaban, Esq.               Nannina L. Angioni, Esq.
22    10726 Del Rudini St.                   3690 Howard Hughes Parkway, Suite 500
23    Las Vegas, NV 89141                    Las Vegas, NV 89169
      Attorney for Plaintiff                 Attorney for Defendant
24    Dated: March 5, 2019                   Dated: March 5, 2019
25
26
27                                            ORDER

28
           Upon finding good cause, it is HEREBY ORDERED that the hearing on
                                         3
        JOINT MOTION AND PROPOSED ORDER RE: CONTINUING DATE SET FOR HEARING
                MOTION FOR PROTECTIVE ORDER DUE TO TRIAL CONFLICT
       Case 2:18-cv-00972-RFB-PAL Document 30 Filed 03/05/19 Page 4 of 4



1    Defendant’s Motion for Protective Order (ECF No. 22) is HEREBY CONTINUED
2    from March 12, 2019 before Judge Leen, to March 15, 2019 at 3:00 p.m. before Judge
3    Boulware in Courtroom 7C, to be heard in conjunction with the other matters to be
4    determined before Judge Boulware.
5
     IT IS SO ORDERED.
6                                         ______________________________________
7                                               The Honorable Peggy A. Leen
8
                                          United States District Court Magistrate Judge

9                                         Dated: ____________________
                                                  March 7, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        4
       JOINT MOTION AND PROPOSED ORDER RE: CONTINUING DATE SET FOR HEARING
               MOTION FOR PROTECTIVE ORDER DUE TO TRIAL CONFLICT
